                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT
COMPANY INC.,

     Plaintiff & Counterclaim-Defendant,

v.
                                                   Case No. 3:18-cv-433
WFC DURHAM HOLDINGS VII LLC                        Jury Demand
and PHILADELPHIA INDEMNITY                         Judge Richardson
INSURANCE COMPANY,
                                                   Mag. Judge Frensley
     Defendants & Counterclaimants.


                          NOTICE OF CHANGE OF ADDRESS


         PLEASE TAKE NOTICE that effective November 16, 2020, the address and

law firm at which Paul J. Krog, counsel for defendants, is to receive notice and ser-

vice of papers will change. Mr. Krog’s new contact information is:

                             Paul J. Krog
                             Bulso PLC
                             155 Franklin Road, Suite 400
                             P. O. Box 861
                             Brentwood, TN 37027
                             615-913-5130
                             pkrog@leaderbulso.com




{00144180.DOCX / ver: }
     Case 3:18-cv-00433 Document 60 Filed 11/14/20 Page 1 of 2 PageID #: 1281
                                          Respectfully submitted,


                                          s/Paul J. Krog
                                          Paul J. Krog (BPR No. 29263)
                                          LEADER & BULSO PLC
                                          414 Union Street, Suite 1740
                                          Nashville, TN 37219
                                          Tel: (615) 780-4115
                                          Fax: (615) 780-4132
                                          pkrog@leaderbulso.com
                                          Attorneys for Defendants

                            CERTIFICATE OF SERVICE
I hereby certify that the foregoing document was submitted via the Court’s ECF
system, which is expected to deliver a copy via electronic means to the following:

Phillip Byron Jones
EVANS, JONES & REYNOLDS P.C.
401 Commerce Street
Suite 710
Nashville, Tennessee 37219
pjones@ejrlaw.com

on this, the 14th day of November 2020.
                                                s/ Paul J. Krog
                                                Paul J. Krog




{00144180.DOCX / ver: }                   -2-
    Case 3:18-cv-00433 Document 60 Filed 11/14/20 Page 2 of 2 PageID #: 1282
